

Exhibit 10.1


SEVENTH AMENDMENT TO
CREDIT AGREEMENT


THIS SEVENTH AMENDMENT ("Amendment") dated as of November 20, 2006, by and
between Perceptron, Inc. ("Company") and Comerica Bank, a Michigan banking
corporation ("Bank").


RECITALS:


A.    Company and Bank entered into a Credit Agreement dated as of October 24,
2002, which was amended by six amendments ("Agreement").


B.     Company and Bank desire to amend the Agreement as hereinafter set forth.


NOW, THEREFORE, the parties agree as follows:


1.     Section 8.1 of the Agreement is amended to read in its entirety as
follows:


"Purchase, acquire or redeem any of its stock or make any material change in its
capital structure, except (a) redemptions of Company's stock during the period
beginning July 1, 2006 and ending August 31, 2007 for an aggregate purchase
price not to exceed Five Million Dollars ($5,000,000) and (b) redemptions of
Company's stock after August 31, 2007 for an aggregate purchase price not to
exceed Two Million Dollars ($2,000,000); provided that at the time of each such
redemption and after giving effect thereto no Event of Default shall have
occurred and be continuing."


2.     Company hereby represents and warrants that, after giving effect to the
amendments contained herein, (a) execution, delivery and performance of this
Amendment and any other documents and instruments required under this Amendment
or the Agreement are within Company's corporate powers, have been duly
authorized, are not in contravention of law or the terms of Company's Articles
of Incorporation or Bylaws, and do not require the consent or approval of any
governmental body, agency, or authority; and this Amendment and any other
documents and instruments required under this Amendment or the Agreement, will
be valid and binding in accordance with their terms; (b) the continuing
representations and warranties of
 
1

--------------------------------------------------------------------------------




Company set forth in Sections 6.1 through 6.5 and 6.7 through 6.12 of the
Agreement are true and correct on and as of the date hereof with the same force
and effect as made on and as of the date hereof; (c) the continuing
representations and warranties of Company set forth in Section 6.6 of the
Agreement are true and correct as of the date hereof with respect to the most
recent financial statements furnished to the Bank by Company in accordance with
Section 7.1 of the Agreement; and (d) no Event of Default (as defined in the
Agreement) or condition or event which, with the giving of notice or the running
of time, or both, would constitute an Event of Default under the Agreement, as
hereby amended, has occurred and is continuing as of the date hereof.


3.   Except as expressly provided herein, all of the terms and conditions of the
Agreement remain unchanged and in full force and effect.


4.   This Amendment shall be effective upon (a) execution of this Agreement by
Company and the Bank and (b) execution by the Guarantor of the attached
Acknowledgment of Guarantor.


IN WITNESS the due execution hereof as of the day and year first above written.


COMERICA BANK
PERCEPTRON, INC.
           
By:
/s/ Sarah E. Virga               
By:
/s/ John Garber                  
Its:
Assistant Vice President  
Its:
Vice President                    





2

--------------------------------------------------------------------------------





ACKNOWLEDGMENT OF GUARANTOR






The undersigned guarantor acknowledges and agrees to the foregoing Amendment and
confirms that the Guaranty dated October 24, 2002, executed and delivered by the
undersigned to the Bank remains in full force and effect in accordance with its
terms.



 
PERCEPTRON GLOBAL, INC.
           
By:
/s/ John Garber              
Dated:
November 20, 2006
Its:
Vice President                




